Citation Nr: 0113511	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  94-39 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for organic brain 
syndrome, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to December 
1987.

This case first came before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision, in which the San 
Juan, Puerto Rico, Regional Office (RO) denied an increased 
rating for service-connected organic brain syndrome, and a 
December 1994 rating decision, in which the RO denied TDIU 
benefits.

In September 1996, the Board remanded this case in order to 
accomplish additional development of the evidence.  The case 
is again before the Board for appellate review.

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation organic brain syndrome to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  However, the RO 
determined that the case did not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).

FINDINGS OF FACT

1.  Organic brain syndrome is currently, and has been, 
manifested by complaints of impaired memory and 
disorientation, the use of medications, and an anxious mood.  

2.  The veteran is currently service-connected for organic 
brain syndrome, evaluated as 30 percent disabling; and a 
healed right lower quadrant (appendectomy) scar, evaluated as 
noncompensable.  These disorders are rated as 30 percent 
disabling on a combined basis.

3.  The record reflects sporadic employment, to include 
employment as a postal employee and in a warehouse.

4.  The veteran's service-connected disorders do not render 
him unable to obtain and retain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for organic brain 
syndrome are not met.  38 C.F.R. §§ 4.125 through 4.132, 
Diagnostic Code 9304 (1996); 38 C.F.R. §§ 4.125 through 
4.130, Diagnostic Code 9304 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for the award of TDIU benefits are not met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This veteran contends that he is entitled to an increased 
evaluation for his service-connected organic brain syndrome, 
and that such disability precludes employment.  

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5102).  VA has secured all VA and 
private medical records that the veteran has indicated are 
pertinent to his claim, and VA has satisfied its duty with 
respect to such records and with receipt of sufficient 
information to proceed.  In that regard, it is noted that 
requests to a private physician, identified by the veteran as 
having accorded him treatment between 1995 and 1997, have not 
resulted in records pertaining to such treatment being 
furnished to VA.  The RO advised the veteran of the 
physician's failure to furnish these records; nonetheless, 
the records were not forthcoming.  In addition, the veteran 
has not indicated that any other records that would be 
pertinent to his claim are available but have not been 
procured.  VA's duty to assist the claimant in this regard, 
accordingly, has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  The veteran has also been accorded VA 
examinations, the most recent of which was undertaken in 
February 2000, that specifically address the degree of 
severity of his service-connected organic brain syndrome.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(d)(2)).

I.  An Increased Rating for Organic Brain Syndrome

Service connection for a disorder characterized as an organic 
mental disorder associated to head trauma was granted by the 
RO in a March 1989 rating decision, following review of 
evidence that included medical records reflecting the 
inservice incurrence of head trauma, and reports of 1988 VA 
examinations indicating the presence of mental impairment 
attributed to such injury.  A 30 percent rating was assigned 
and has remained in effect since that date.  

However, on November 7, 1996, the criteria by which mental 
disorders, to include dementia due to head trauma, are 
evaluated for VA compensation purposes were amended.  The 
Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in VAOPGCPREC 3-2000 (2000), the VA General 
Counsel stated that when there is a change in criteria, if it 
determined by the Board that the amended regulation is more 
favorable, the new criteria may not be applied prior to the 
effective date of the change in the regulation.  

The severity of a service-connected disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (Schedule).  Prior to November 7, 1996, a 30 percent 
rating for dementia due to brain trauma (that is, organic 
brain syndrome) was deemed appropriate for definite 
impairment of social and industrial adaptability.  Pursuant 
to the Court's directive in Hood v. Brown, 4 Vet. App. 301 
(1993), "definite" in this context was construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  VA OGC Prec. Op. 9-93 (Nov. 9, 1993).  A 
higher (that is, a 50 percent) rating under the Schedule was 
appropriate for considerable impairment of social and 
industrial adaptability.  38 C.F.R. §§ 4.125 through 4.132, 
Diagnostic Code 9304 (1996).

Under the criteria that have been in effect since November 7, 
1996, the 30 percent rating that is currently assigned for 
the veteran's organic brain syndrome contemplates 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., the retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. §§ 4.125 through 4.130, 
Diagnostic Code 9304 (2000).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 55-60 
indicates moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 61-70 is described as 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household) but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Although the GAF 
score does not neatly fit into the rating criteria, the Board 
is under an obligation to review all the evidence of record.  
The fact that evidence is not neat does not absolve the Board 
of this duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 
240 (1995), recognized the importance of the GAF score and 
the interpretations of the score.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Prior to November 7, 1996, an increased rating is not 
appropriate under the criteria that were in effect at that 
time.  The report of the August 1993 VA examination shows 
that the veteran cited memory impairment and frequent 
headaches, and that, on examination, his mood was anxious and 
his affect somewhat elated.  However, the report also shows 
that he was oriented times three, and that his attention and 
concentration were good.  He was not hallucinating, and he 
was neither suicidal nor homicidal.  His insight and judgment 
were fair, and he exhibited good impulse control.  The report 
indicates diagnoses to include a Global Assessment of 
Functioning (GAF) score of 75, which is deemed to represent, 
if present, symptoms that are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after a family argument), with no more than 
slight impairment in social, occupational or school 
functioning.  The level of disability exhibited by the 
veteran, manifested primarily by an anxious mood and an 
elated affect, along with complaints of memory problems and 
headaches, cannot be deemed to constitute more than definite 
impairment.

In addition, the evidence does not demonstrate that, as of 
and subsequent to November 7, 1996, an increased rating is 
warranted under either criteria.  The report of a February 
1997 VA examination notes that the veteran cited problems 
with memory and that, on examination, his affect was very 
labile; he was mostly anxious and angry during the interview, 
but during the course of the interview suddenly became 
lachrymose.  His mood was also variable, ranging from anxiety 
and anger to depression.  His memory was decreased for 
immediate recall, and his intellectual functioning showed 
subtle changes, with decreased retention and recall capacity.  
His insight was considered poor.  However, he was oriented in 
person, place and time, and his judgment was fair.  The 
report, which incorporates the findings of a social and 
industrial field survey report, indicates diagnoses to 
include a GAF score of 60-65.  

A private psychiatrist, in a December 1999 statement, 
reported that he had treated the veteran between January 1995 
and June 1997.  This psychiatrist indicated that the veteran 
had been markedly tense, anxious, "intranquil," and talked in 
a fast and rather high pitched tone of voice.  He also 
reported that the veteran had been coherent, but 
circumstantial, with "rather poor" immediate memory, and 
"fair" past and remote memory.  His insight and judgment were 
poor.  However, he had been oriented in the three spheres; a 
GAF score of 55 was furnished.

At a February 2000 VA mental disorders examination, the 
veteran indicated that he experienced headaches and tension 
when under stress, and that he used medication "all the 
time."  He also indicated that he had problems with his 
memory, and had to write everything down to remember his 
tasks and what to do; he stated that he sometimes got lost 
and disoriented, and had to call home to be picked up or get 
instructions.  On examination, his mood was anxious.  
However, he was clean, "sportly" dressed, and groomed.  He 
was alert and oriented times three, and his affect exhibited 
full range.  His attention and concentration were good, and 
his speech was clear and coherent.  He was not hallucinating, 
and he was not suicidal or homicidal.  His insight and 
judgment were fair, and he exhibited good impulse control.  
The report notes diagnoses to include a current GAF score of 
65.

The Board finds that this evidence does not demonstrate that 
the veteran's organic brain syndrome is productive of more 
than definite industrial impairment, with regard to the 
criteria in effect prior to November 7, 1996, or that the 
symptomatology requisite for a higher rating under the 
criteria in effect as of November 7, 1996, are manifested.  
The report of the most recent assessment of his symptoms in a 
February 2000 VA examination notes that he cited memory 
impairment, but on evaluation only an anxious mood was 
discerned.  While the report of an earlier VA examination, 
conducted in February 1997, indicates the presence of other 
symptoms, to include a labile affect and variable mood, it 
must be noted that this examination report also shows that he 
was oriented times three.

In particular, the Board notes that the report of the 
February 2000 VA examination shows that a GAF score of 65 was 
assigned.  This score represents the presence of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational or school functioning, but 
also reflects the ability to generally function pretty well, 
with some meaningful interpersonal relationships.  The 
symptomatology represented by this score approximates 
definite, as opposed to considerable, social and industrial 
impairment.  Likewise, this symptomatology is similar to that 
described under Diagnostic Code 9304 as appropriate for a 30 
percent rating.  

The Board acknowledges that the report of the February 1997 
VA examination, and the statement from the private 
psychiatrist of treatment from January 1995 to June 1997, 
reference the presence of some of the symptoms that are 
identified as warranting a 50 percent rating under the 
diagnostic criteria that have been effective since November 
7, 1996, along with GAF scores of 60-65 and 55, respectively.  
However, it must be pointed out that the February 2000 
examination report reflects more recent symptoms than those 
discussed in for the period from January 1995 to June 1997; 
accordingly, the Board finds the February 2000 report to be 
more probative with regard to the veteran's current mental 
status.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the foregoing, therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
organic brain syndrome.

II.  TDIU Benefits

The veteran also contends, essentially, that his service-
connected disabilities render him unemployable; that is, as a 
result of these disorders, he is unable to obtain and 
maintain a substantially gainful occupation.  Under the 
provisions of 38 C.F.R. § 4.16(a) (2000), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability is rated 
at least 60 percent disabling, and that, if there are two or 
more disabilities, that they are rated on a combined basis as 
at least 70 percent disabling, with one disability rated at 
least 40 percent disabling.  

Those criteria are not satisfied in the instant case.  The 
veteran is currently service connected for two disorders:  
organic brain syndrome, which is rated as 30 percent 
disabling, and a healed right lower quadrant appendectomy 
scar, rated as noncompensable.  These disorders are deemed to 
be 30 percent disabling when considered on a combined basis.  
38 C.F.R. § 4.25 (2000).  The failure to satisfy the criteria 
of 38 C.F.R. § 4.16(a), however, does not necessarily 
preclude the assignment of TDIU benefits, in that such 
benefits can be assigned on an extraschedular basis; see 
38 C.F.R. § 3.321 (2000).  In circumstances such as the 
instant case, where the veteran is less than totally disabled 
under the schedular criteria, it must be found that service-
connected disorders, and service-connected disorders alone, 
prevent him from securing and maintaining substantially 
gainful employment.  The fact that a veteran may currently be 
unemployed is not, in and of itself, dispositive; the 
critical factor is the impact of service-connected disorders 
on a veteran's ability to work.

Records dated in 1994, and the report of the February 1997 VA 
examination, indicate that the veteran was unable to maintain 
his employment with the Postal Service; the February 1997 
examination report infers that he had not been employed since 
that time.  However, the report of the February 2000 VA 
examination shows that he had, to at least some extent, been 
recently employed; it notes that, while he had been 
unemployed for a month, he had previously worked for four 
months at a warehouse.  It was also noted that the veteran 
reported that he was currently looking for employment.  The 
record does not reflect whether this employment was marginal 
in nature (see 38 C.F.R. § 4.16(a)), nor does a review of the 
claims file reveal whether he has been able to obtain and 
retain employment since that examination was conducted.  
Inquiry into those matters, however, need not be undertaken, 
inasmuch as the evidence does not demonstrate that his 
organic brain syndrome, which is his only compensable 
service-connected disability, is of such severity as to 
preclude him from gainful employment.  (His noncompensable 
appendectomy scar, either in and of itself or in conjunction 
with his organic brain syndrome, has not been shown to be 
productive of any industrial impairment, nor has any such 
claim been raised.)  As discussed above, his organic brain 
syndrome, as evaluated in February 2000, is productive only 
of memory impairment and an anxious mood.  This 
symptomatology, while possibly precluding him from certain 
types of employment, and in particular those jobs in which 
memory or recall of information is important, is not of such 
a nature or degree as to prevent him from gainful employment 
in all vocational areas; that is, these symptoms do not 
render him unemployable.

In brief, the evidence demonstrates that any inability by the 
veteran to secure or follow a substantially gainful 
occupation is not solely attributable to his service-
connected organic brain syndrome (or, for that matter, to his 
service-connected appendectomy scar).  Concomitantly, the 
evidence does not demonstrate that his two service-connected 
disabilities, when considered on a combined basis, are 
productive of such impairment.  The Board must therefore 
conclude that the preponderance of the evidence is against 
the veteran's claim, and that the assignment of TDIU benefits 
is not warranted.


ORDER

An increased rating for organic brain syndrome is denied.  
Entitlement to TDIU benefits is denied. 



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

